—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered May 28, 1997, convicting him of criminal possession of a controlled substance in the first degree, criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the third degree (two counts), criminal possession of a weapon in the fourth degree (three counts), criminal possession of marihuana in the fourth degree, and criminally using drug paraphernalia in the second degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, viewing the evi*357dence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that he constructively possessed controlled substances and drug paraphernalia (see, CPL 470.15 [5]; People v Johnson, 209 AD2d 721; see also, People v Headley, 143 AD2d 937, affd 74 NY2d 858; People v Dawkins, 136 AD2d 726).
The defendant’s remaining contentions do not require reversal. Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.